DETAILED ACTION
The following Office Action is in response to the Amendment filed on April 1, 2022.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Concerning the “Response to Claim Rejections under § 112(b)” section on page 7 of the Applicant’s Response filed on April 1, 2022, the amendment to claims 2, 6, 14, and 18 have obviated the necessity of the rejections of the claims under 35 U.S.C. §112(b).  Therefore, the rejections are withdrawn.
Concerning the “Response to Claim Rejections under § 103: a. Schena in view of Miller does not teach a ‘fixture’ as recited in claims 2 and 14” section on pages 8-9 of the Applicant’s Response filed April 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the Miller reference does not teach the limitation of “wherein the electromechanical arm and tool assembly is configured to couple to a bed via the fixture such that a base of the at least one electromechanical arm is selectively positionable in any of a plurality of vertical positions relative to the bed and any of a plurality of laterally outward positions relative to the bed”, arguing that the arms of the Miller reference are mounted so that the arms are at a same reference plane as a patient and does not describe them being selectively positionable.  However, the examiner asserts that the combination is modifying the fixture of the Schena reference to be mountable to a bed in the same manner as the Miller reference.  The Schena reference teaches that the manipulator may be mounted and supported by set-up arms/joints of a cart mount, a ceiling mount, floor/pedestal mount, or other mounting surface” ([¶ 0061]).  The Schena reference further shows a number of these mounting structures such as in Figures 15 and 16, wherein the set-up arms allow the base of the at least one electromechanical arm to be selectively positionable in any of a plurality of vertical positions relative to the bend and any of a plurality of laterally outward positions.  The Miller reference is merely being used to show that the mounting base of the Schena reference may specifically be used to couple to a bed.  Furthermore, the Miller reference may be interpreted as allowing the electromechanical arm and tool to be selectively positionable in any of a plurality of vertical positions a relative to the bed and any of a plurality of laterally outward positions relative to the bed by allowing the electromechanical arm and tool to achieve a plurality of postures that positions the arm and tool closer or further away from the patient, although it may not teach the base of the arm and tool being positionable in a plurality of vertical or lateral positions.
Concerning the “Response to Claim Rejections under § 103: b. Schena in view of Miller does not teach ‘a portable handheld controller’ or ‘portable user interface device’ that ‘can be carried by a user’ as recited in amended claims 2 and 14” section on pages 9-10 of the Applicant’s Response filed April 1, 2022, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant argues that the combination of the Schena and Miller references do not teach the added limitation of “wherein the at least one portable user interface device can be carried by a user”, arguing that the handles of the cart of the Miller reference are not portable themselves but rather are connected to a cart, and thus cannot be carried.  However, the examiner asserts that the Miller reference may still be interpreted as teaching the newly added limitation.  The handles may be attached to a cart, but the word “carry” may be broadly interpreted.  The term “carry” may be defined as “to move or take from one place to another; transport” <thefreedictionary.com/carry>.  Thus, given the handles of the cart may be transported from one place to another by taking the handles and pushing or pulling the cart, the handles may be interpreted as being capable of being carried by a user, therein teaching the limitation of “wherein the at least one portable user interface device can be carried by a user”.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schena et al. (US 2013/0325031, hereinafter Schena) in view of Miller (US 2007/0144298).
Concerning claims 2 and 14, the Schena et al. prior art reference teaches a surgical system (Figure 1; 10), comprising: at least one electromechanical arm selectively coupleable to a fixture (Figure 7; 72 | [¶ 0061], coupleable to cart mount, ceiling mount, floor mount), the at least one electromechanical arm comprising a redundant degree of freedom comprising one or more electromechanical joints configured to permit motion of the at least one electromechanical arm (Figure 7; 126 | [¶ 0069]) while preserving a remote center substantially fixed in space (Figure 7; RC); at least one electromechanical tool supported by the at least one electromechanical arm to define an electromechanical arm and tool assembly (Figure 5A; 26); at control system configured to electronically communicate with and control the operation of the electromechanical arm and tool assembly (Figure 4; 58); and at least one handheld controller actuatable to communicate a control signal to the electromechanical arm and tool assembly (Figure 2; 36, input control device is held in surgeon’s hand, therein defining it as being handheld), wherein the electromechanical arm and tool assembly is configured to couple to a mount via the fixture such that the base of the electromechanical arm and tool assembly is selectively positionable in any of a plurality of vertical positions relative to the bed and any of a plurality of laterally outward positions relative to the bed ([¶ 0061], mounting base includes set-up arms/joints that may be mounted to a plurality of surfaces, and wherein the posturing and manipulation of the arms provides for a plurality of vertical and lateral positions such as in Figures 15 and 16), wherein the redundant degree of freedom and the fixture permit repositioning of the at least one electromechanical arm relative to a patient on the bed to increase free space around the patient ([¶ 0061], redundant degree of freedom allows fixed remote center with a fixed base), but it does not necessarily teach the handheld controller being portable or the electromechanical arm and tool assembly configured to couple to a bed via the fixture.
However, the Schena reference teaches that the fixture is coupleable to a cart mount, a ceiling mount, a floor/pedestal mount, or other mounting surface (Schena; [¶ 0061]), while the Miller reference teaches a surgical system comprising: at least one electromechanical arm selectively coupled to a fixture (Figure 1; 16, 18, 20), at least one electromechanical tool supported by the at least one electromechanical arm (Figure 1; 22, 24) to define an electromechanical arm and tool assembly; and a portable handheld controller actuatable to communicate a control signal to the electromechanical arm and tool assembly (Figure 1; 44 is a hand held input device connected to portable cabinet 46 therein defining it as a portable handheld controller), wherein the at least one portable handheld controller can be carried by a user (“carry” may be defined as “to move or take from one place to another; transport”, wherein the handheld controller may be transported from one place to another via the portable cabinet), wherein the electromechanical arm and tool assembly is configured to couple to a bed via the fixture (Figure 1; 14) such that the electromechanical arm and tool assembly is selectively positionable in any of a plurality of vertical positions relative to the bed and any of a plurality of laterally outward positions relative to the bed (Figure 1; arms 16, 18, 20 manipulate the instrument in a plurality of postures, therein defining a plurality of vertical and lateral positions), wherein the fixture permits repositioning of the at least on electromechanical arm relative to a patient on the bed, to increase free space around the patient and thereby enable a user to stand adjacent the bed and simultaneously control the electromechanical tool via the at least one portable handheld controller and a manual tool (surgeon may wheel the portable cabinet adjacent the table and utilize a manual tool, depending on the specific tool, and still simultaneously control a portable hand held controller of the portable cabinet).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handheld controller of the Schena reference be attached to a portable cart as in the Miller reference to make the handheld controller portable and to have the electromechanical arm and tool assembly configured to couple to a bed via the fixture as in the Miller reference given the Miller reference teaches that these are convenient control systems that allow a user to manipulate a surgical system (Miller; [¶ 0019-0022]), which would further allow a user to stand adjacent the bed and simultaneously control the electromechanical tool via the at least one portable handheld controller and a manual tool.
Concerning claims 3 and 15, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the at least one electromechanical arm having three degrees of freedom (Figure 7; 96, 98, 128) and comprises an electromechanical joint comprising a redundant roll mechanism (Figure 11; 162) proximate a base of the at least one electromechanical arm (Figure 11; the base may be arbitrarily defined as base link 166), thus allowing the electromechanical arm and tool assembly to be moved away from a patient during a surgical procedure to thereby increase the workspace outside the patient.
Concerning claims 4 and 16, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the electromechanical arm and tool assembly being configured to achieve a desired position for the at least one electromechanical tool via two different poses of the at least one electromechanical arm (the two different poses to achieve a desired position would be capable given the redundant degree of freedom of the arm).
Concerning claims 5 and 17, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the at least one electromechanical arm being configured to maintain a tool tip position of the at least one electromechanical tool and the remote center while reconfiguring the components of the at least one electromechanical arm in different poses ([¶ 0061]).
Concerning claims 6 and 18, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the one or more electromechanical joints comprising a roll mechanism (Figure 7; 76, the yaw joint may be defined as a roll mechanism because it provides a roll motion around a roll axis), a pitch mechanism (Figure 7; 80), and a redundant roll mechanism (Figure 7; 126).
Concerning claims 7 and 19, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 6 and 14, wherein the Schena reference further teaches that the redundant roll mechanism is capable of being positioned below the remote center (depending on the specific poses of the parallelogram joints and links, the perspective at which the arm is viewed, and the position of the fixture relative to the remote center).
Concerning claims 8-10, 20, and 21, the combination of the Schena and Miller references as discussed above teaches the surgical system of claims 2 and 14, wherein the Schena reference further teaches the control system, which is a user interface device, being configured to communicate one or more control signals to the one or more electromechanical joints, including the redundant degree of freedom, to reconfigure the components of the at least one electromechanical arm in different poses ([¶ 0052, 0070]).
Concerning claim 11, the combination of the Schena and Miller references as discussed above teaches the surgical system of claim 2, wherein the Schena reference further teaches that the system may include a support arm coupling the at least one electromechanical arm to the fixture (Figure 15; 262), the support arm comprising a plurality of links rotatable in a combination of planes.
Concerning claim 12, the combination of the Schena and Miller references as discussed above teaches the surgical system of claim 11, wherein the Schena reference further teaches that the support arm comprises one or more motors to move the plurality of links ([¶ 0077]).
Concerning claim 13, the combination of the Schena and Miller references as discussed above teaches the surgical system of claim 7, wherein the Schena reference further teaches the remote center being the intersection of a roll axis of the roll mechanism (Figure 7; 98), a pitch axis of the pitch mechanism (Figure 7; 102), and a tool shaft axis of the at least one electromechanical tool (Figure 7; 94).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/6/2022